Citation Nr: 0823017	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  95-18 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 decision by the RO in Newark, New 
Jersey, which established service connection for post- 
traumatic stress disorder and assigned a 30 percent rating 
effective November 3, 1994.

In February 1997, the Board remanded the case for further 
development. 

The Board entered a decision on January 30, 2002, which 
denied entitlement to an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) and in March 
2004, the Court issued a memorandum decision vacating the 
Board's decision and remanded the claim based on its decision 
in Quartuccio v. Principi, 16 Vet App 183 (2002) (holding 
that the Veteran's Claims Assistance Act of 2000 required 
specific notice to the veteran of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain).

In June 2005, the Board again remanded the matter for further 
evidentiary development. 

The Board entered a decision on March 6, 2006, which denied 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  The veteran appealed to the Court.

In January 2008, the Court granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2008 Joint Motion agreed that a remand was 
required to comply with VA's duty to assist the veteran with 
the development of his claim.  See 38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).  The Joint Motion 
stipulated that a remand was necessary so that VA could 
schedule the veteran a VA examination and send out timely 
notice of this examination.  The parties essentially agreed 
that the veteran should be afforded a new VA examination as 
he was given insufficient notice regarding a VA examination 
scheduled in November 2005 for which he failed to report.  

Specifically, the record suggests that VA initiated a request 
for a VA examination in October 27, 2005.  VA then sent the 
veteran a letter dated October 28, 2005 stating that it would 
notify the veteran "by separate letter as to the date, time 
and place the exam was to be conducted".  No subsequent 
letter was sent to the veteran as there is no evidence that 
VA had any contact with the veteran regarding his VA 
examination except for the October 28, 2005 letter.  VA 
cancelled the veteran's November 4, 2005 due to his failure 
to report.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the U.S. Postal Service and VA properly 
discharged their official duties by properly handling mail 
and claims submitted by the veteran.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary".  Jones v. 
West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 
(1992). 

The parties agreed that in this case there was evidence to 
rebut the presumption of regularity.  

The Court determined that since VA did not provide adequate 
notice pursuant to section 5103(a) and because the Secretary 
failed to show that VA mailing practices were regular in this 
case, the March 2006 Board decision was vacated and remanded 
for VA to provide the veteran with adequate notice.
 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. 

2.  The veteran must be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  

3.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

